DETAILED ACTION
Drawings
The drawings were received on 5/21/2021.  These drawings are accepted.

Reasons for Allowance
Claims 1-20 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter:  
“a substantially rectangular diaphragm, configured to mechanically deform in response to a differential pressure applied thereacross, the substantially rectangular diaphragm defining a width and a length in x-axis and y-axis directions, respectively; and
a plurality of piezoresistive elements disposed on the diaphragm,
the plurality of piezoresistive resistance elements arranged in a first planar array of rows and columns parallel to the x-axis and y-axis directions, respectively, each row including four piezoresistive elements electrically connected in a bridge circuit configuration thereby forming a plurality of bridge circuits, each of the four piezoresistive elements of each row aligned in columnar fashion with corresponding ones of the four piezoresistive elements of other rows.”
(Claims 2-14 are dependent on claim 1.)

With respect to independent claim 15, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited structures, including the following allowable subject matter (which was indicated in the Office action of 2/16/2021):  
“…each of the two or more rows comprising four piezoresistive resistance devices electrically connected in an associated bridge circuit…”
(Claims 16-20 are dependent on claim 15.)

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment/Remarks, filed on 5/21/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claim 1 and its dependent claims have been withdrawn.
Claims 1-20 of the present application have overcome the closest prior art of record Noh et al.  The application is in proper form.  Accordingly, claims 1-20 are allowed (as stated above).

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 29, 2021